Exhibit 10.2

LOGO [g875797g32l32.jpg]

By Electronic Mail

July 6, 2020

Matthew Norkunas

***

***

RE: Offer of Employment

Dear Matthew:

We are very excited to offer you the position of Chief Financial Officer where
you will play an essential role in building Generation Bio’s foundation and
long-term business and scientific success. Below are the terms of employment for
your review and execution. If these terms are acceptable, please sign and return
a copy to us within five business days.

Position: Your initial position with Generation Bio will be as Chief Financial
Officer where you will be initially reporting to Chief Executive Officer. This
is a full-time position with a principal workplace at Generation Bio’s
headquarters in Cambridge, Massachusetts. In this role you will be responsible
for Generation Bio’s finance function, leading our financial and capital
strategy and helping to shape our strategic planning, capital-raising, and
corporate development activities, as well as other related activities as
directed by the Company from time to time. You agree to devote your full
business time, best efforts, skill, knowledge, attention and energies to the
advancement of the Company’s business and interests and to the performance of
your duties and responsibilities as an employee and officer of the Company, and
shall not engage in any other employment, consulting or other business activity
without the prior written consent of the Company. Please review and sign the
attached job description, which provides additional details about the position.

 

1.

Start Date: Your employment will begin on July 22, 2020 (the “Start Date”).

 

2.

Salary: Generation Bio will pay you an annual Base Salary of $400,000, payable
in accordance with Generation Bio’s standard payroll schedule and subject to
applicable deductions and withholdings. This salary will be subject to periodic
review and adjustments at Generation Bio’s discretion. Because this is an exempt
position, you will not be eligible for any overtime pay.

 

3.

Bonus: During the term of your employment with Generation Bio, you will be
eligible for an annual incentive bonus (“Bonus”) for each fiscal year of your
employment with Generation Bio. The amount, terms and conditions of such bonus
are to be determined at the sole discretion of the Board of Directors of
Generation Bio (the “Board”), and such terms may be changed and conditions may
be changed at any time with or without notice to you. Your target annual Bonus
shall be up to 40% of your annual salary. Your actual Bonus percentage is
discretionary and will be subject to Generation Bio’s assessment of your
performance as well as the performance of Generation Bio during the applicable

 

1



--------------------------------------------------------------------------------

LOGO [g875797g32l32.jpg]

 

  fiscal year. Any Bonus payable for the year in which you begin working for the
Company shall be prorated based on your Start Date. Payment of the Bonus shall
be contingent upon you being employed by Generation Bio as of the last day of
the fiscal year in which it was earned. The annual Bonus, if any, shall be paid
on or before March 15th of the calendar year following the fiscal year for which
such Bonus is earned.

In addition, the Company will pay you a $70,000 one-time bonus within one month
of your start date less appropriate payroll taxes. The bonus is deemed fully
earned after twelve (12) months of active employment. Should you leave the
company for any reason, voluntarily or involuntarily other than due to your
termination by the Company without cause or your death, before you have
completed twelve (12) months of active employment, 100% of the bonus is required
to be repaid. Any repayment must be made on or before your final date of active
employment and shall be by certified check to the Company or may be deducted
from your final payroll.

 

4.

Incentive Equity Grant: You will be eligible to participate in the Company’s
stock incentive program. Subject to the approval of the Board, you will be
granted options to purchase 330,000 shares of Generation Bio’s common stock (the
“Option Grant”). The options subject to the Option Grant (“Options”) will vest
as to 25% of the underlying shares on the first anniversary of the Start Date
and will vest as to the balance in equal quarterly installments of 6.25%
thereafter until the fourth anniversary of the Start Date. The Option Grant will
be subject to the terms and conditions of a written stock option agreement which
you will be required to sign, and/or the Company’s written stock plan (the
“Grant Documents”). The Options shall have an exercise price per share equal to
the fair market value of the Company’s common stock at the time of grant, as
determined by the Board.

 

5.

Benefits: You may participate in the benefit programs offered by the Company to
its employees, provided that you are eligible under and subject to all
provisions of the plan documents that govern those programs. Benefits are
subject to change at any time in the Company’s sole discretion. You will also be
entitled to paid vacation and sick leave each year in accordance with the terms
and conditions set forth in the Company’s policies. You will also be entitled to
receive reimbursement for all reasonable business expenses incurred by you in
performing your services to the Company in keeping with Company policies. In
addition, you may be eligible for other benefits offered by the Company as set
forth in the Employee Guide, which can be accessed on the Company’s intranet
portal.

 

6.

Accrued Obligations: If your employment terminates for any reason, including for
Cause or as a result of Involuntary Termination, the Company will pay you the
Accrued Obligations earned through your last day of employment (the “Separation
Date”) on or before the time required by law or applicable policy, except to the
extent any such payments would accelerate compensation in a manner inconsistent
with compliance with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).

 

2



--------------------------------------------------------------------------------

LOGO [g875797g32l32.jpg]

 

7.

Severance Benefits: If you are subject to an Involuntary Termination, in
addition to the Accrued Obligations, you will be eligible to receive severance
benefits as described under Sections 2(A) or (B) below, as applicable
(“Severance Benefits”), provided you have: (i) returned all Company property in
your possession on or prior to the Separation Date, (ii) resigned as a member of
the Board of Directors of the Company (the “Board”) or of any subsidiary of the
Company, to the extent you are then a Director of the Company or of any such
subsidiary, and (iii) entered into a separation agreement that has become
enforceable and irrevocable and includes a general release of all claims you may
have against the Company or persons affiliated with the Company (the “Separation
Agreement”). Notwithstanding the foregoing, except as set forth in
Section 8(B)(iv), no term of this Agreement or the Separation Agreement shall
impact or affect in any way your rights with respect to, and the Separation
Agreement shall not include a waiver or release of any claims related to:
(x) your status as a stockholder or equity holder of the Company or any rights
you have under the terms of any equity award agreement between you and the
Company, including any claims with respect to any options or other equity awards
owned or held by you at the time your employment is terminated, or (y) any
rights to indemnification from the Company, pursuant to any applicable governing
documents of the Company or any applicable written agreement between you and the
Company, rights under ERISA or rights which, as a matter of law, cannot be
waived. The Separation Agreement, in a form to be provided to you by the
Company, must be executed and become enforceable and irrevocable within 52 days
following the Separation Date, or such shorter period of time prescribed by the
Company (the date by which the Separation Agreement must become enforceable and
irrevocable, the “Prescribed Deadline”). If the Separation Agreement is not
executed or is executed but has not become enforceable and irrevocable by the
Prescribed Deadline, you shall be entitled to the Accrued Obligations only and
not to any Severance Benefits. Any Severance Benefits shall be paid, or begin to
be paid, in the first regular payroll beginning after the Separation Agreement
becomes enforceable and irrevocable, provided that if the foregoing 52-day
period begins in the year in which your Separation Date occurs and ends in the
following year, the Company will not make any payments before the first payroll
date falling after the later of (A) January 1 of the year following the year in
which your Separation Date occurs and (B) the date on which Separation Agreement
becomes enforceable and irrevocable (the date the Severance Benefits are paid or
commence pursuant to this sentence, the “Payment Date”). The first payroll shall
include, however, all amounts that would otherwise have been paid to you between
the Separation Date and your receipt of the first payment.

 

  A.

Involuntary Termination Prior to or More than 12 months Following a Change in
Control In the event of your Involuntary Termination prior to or more than 12
months following a Change in Control, you are eligible to receive the following
Severance Benefits:

 

  i.

Salary. The Company shall continue to pay you your base salary as in effect on
the Separation Date for a period of nine (9) months, payable in accordance with
the Company’s standard payroll schedule;

 

3



--------------------------------------------------------------------------------

LOGO [g875797g32l32.jpg]

 

  ii.

Bonus Payment. The Company may pay you an amount determined by reference to your
target annual incentive bonus for the year in which the Separation Date occurs,
based on Company and individual performance for such year, as determined by the
Board in its sole discretion, and pro-rated based on the number of days you were
employed by the Company in such year, which payment (if any) will be paid to you
in a single lump sum amount on the later of (1) the Payment Date or (2) the date
on which bonuses are paid to other executives of the Company but no later than
two and one-half (2.5) months following the end of the year in which the
Separation Date occurs; and

 

  iii.

Health Insurance. If you are participating in the Company’s group health plan
immediately prior to the Separation Date and you are eligible for and timely
elect COBRA health and dental continuation, then the Company will continue to
pay the share of the premium the Company would have paid to provide health and
dental coverage to you and your eligible dependents if you had remained employed
by the Company for a period ending on the earlier of the date that is nine
(9) months following the Separation Date or the date COBRA eligibility ends, as
such premiums become due, provided that the Company’s payment for COBRA coverage
shall only apply if and while permitted under applicable tax or other laws as
nondiscriminatory.

 

  B.

Involuntary Termination On or Within 12 Months Following a Change in Control

In the event of your Involuntary Termination on or within 12 months following a
Change in Control (including the one-year anniversary thereof), you are eligible
to receive the following Severance Benefits:

 

  i.

Salary. The Company shall pay you a lump sum amount on the Payment Date equal to
twelve (12) months of your base salary as in effect on the Separation Date;

 

  ii.

Bonus Payment. The Company shall pay you a lump sum amount on the Payment Date
equal to your target annual incentive bonus for the year in which your
Separation Date occurs;

 

  iii.

Health Insurance. If you are participating in the Company’s group health plan
immediately prior to the Separation Date and you are eligible for and timely
elect COBRA health and dental continuation, then the Company will continue to
pay the share of the premium the Company would have paid to provide health and
dental coverage to you and your eligible dependents if you had remained employed
by the Company for a period ending on the earlier of the date that is twelve
(12) months following the Separation Date or the date COBRA eligibility ends, as
such premiums become due, provided that the Company’s payment for COBRA coverage
shall only apply if and while permitted under applicable tax or other laws as
nondiscriminatory; and iv. Equity. One hundred percent (100%) of the unvested
portion of any then-outstanding Equity Grant shall vest and become fully
exercisable or non-forfeitable as of the Separation Date, provided however,
that:

 

4



--------------------------------------------------------------------------------

LOGO [g875797g32l32.jpg]

 

  a.

no such acceleration shall be effective until the Separation Agreement has
become enforceable and irrevocable; and

 

  b.

if the Separation Agreement does not become enforceable and irrevocable, the
portions of the Equity Grants that would have vested as a result of this
provision shall not vest and shall be treated in accordance with the terms and
conditions of the applicable award agreement.

 

8.

Representation Regarding Other Obligations. Your employment is contingent upon
your signing the Company’s Invention, Non-Disclosure, Non-Competition and
Non-Solicitation Agreement (the “Non-Disclosure Agreement”). Further, you hereby
represent to the Company that you are not a party to any agreement of any type
which may impact or limit your ability to become employed by or perform your job
at the Company or which is in any way inconsistent with the terms of this offer
letter. You represent and agree that you will not disclose to the Company, use,
or induce the Company to use any confidential or proprietary information or
material belonging to any current or previous employer or others. Further, you
hereby represent that (i) your employment with the Company and this offer letter
does not and will not violate or conflict with any obligations you may have to
or any agreements you may have with any former employer and (ii) you have
provided the Company with all written agreements that describe any continuing
postemployment obligations to any former employer.

 

9.

Taxes

 

  A.

Withholding.

All forms of compensation referred to in this letter are subject to reduction to
reflect applicable withholding and payroll taxes and other deductions required
by law. You hereby acknowledge that the Company does not have a duty to design
its compensation policies in a manner that minimizes your tax liabilities and
that you will not make any claim against the Company or the Board related to tax
liabilities arising from your compensation.

 

  B.

Payments Subject to Section 409A.

Notwithstanding anything to the contrary in this Agreement, no severance
payments that may be due under this Agreement may begin prior to the date of
your Separation (determined as set forth below) which may occur on or after the
termination of your employment. The following rules shall apply with respect to
distribution of the severance payments, if any, to be provided to you under this
Agreement, as applicable:

 

  i.

It is intended that each installment of the severance payments provided under
this Agreement shall be treated as a separate “payment” for purposes of
Section 409A of the Code (“Section 409A”). Neither the Company nor you shall
have the right to accelerate or defer the delivery of any such payments except
to the extent specifically permitted or required by Section 409A.

 

5



--------------------------------------------------------------------------------

LOGO [g875797g32l32.jpg]

 

  ii.

If, as of the date of your Separation from the Company, you are not a “specified
employee” (within the meaning of Section 409A), then each installment of the
severance payments shall be made on the dates and terms set forth in this
Agreement.

 

  iii.

If, as of the date of your Separation from the Company, you are a “specified
employee” (within the meaning of Section 409A), then:

 

  1.

Each installment of the severance payments due under this Agreement that, in
accordance with the dates and terms set forth herein, will in all circumstances,
regardless of when your Separation occurs, be paid within the short-term
deferral period (as defined under Section 409A) shall be treated as a short-term
deferral within the meaning of Treasury Regulation Section 1.409A-1(b)(4) to the
maximum extent permissible under Section 409A and shall be paid on the dates and
terms set forth this Agreement; and

 

  2.

Each installment of the severance payments due under this Agreement that is not
described in this Section 3(B)(iii)(1) and that would, absent this subsection,
be paid within the six-month period following your Separation from the Company
shall not be paid until the date that is six months and one day after such
Separation (or, if earlier, as soon as practicable following your death), with
any such installments that are required to be delayed being accumulated during
the six-month period and paid in a lump sum on the date that is six months and
one day following your Separation and any subsequent installments, if any, being
paid in accordance with the dates and terms set forth herein; provided, however,
that the preceding provisions of this sentence shall not apply to any
installment of payments if and to the maximum extent that that such installment
is deemed to be paid under a separation pay plan that does not provide for a
deferral of compensation by reason of the application of Treasury Regulation
1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service). Any installments that qualify for the exception under Treasury
Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the last day
of your second taxable year following the taxable year in which the Separation
occurs.

The determination of whether and when your Separation from the Company has
occurred shall be made in a manner consistent with, and based on the
presumptions set forth in, Treasury Regulation Section 1.409A-1(h). Solely for
purposes of this Section 10, “Company” shall include all persons with whom the
Company would be considered a single employer under Section 414(b) and 414(c) of
the Code.

 

6



--------------------------------------------------------------------------------

LOGO [g875797g32l32.jpg]

 

All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during your lifetime (or during a shorter period of time
specified in this letter agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

The Company makes no representation or warranty and shall have no liability to
you or to any other person if any of the provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A but that
do not satisfy an exemption from, or the conditions of, that section.

 

10.

Interpretation, Amendment and Enforcement. This offer letter, along with the
Non-Disclosure Agreement and the Grant Documents, constitute the complete
agreement between you and the Company, contain all the terms of your employment,
and supersede any prior agreements, representations or understandings (whether
written, oral or implied) between you and the Company. The terms of this offer
letter and the resolution of any disputes as to the meaning, effect, performance
or validity of this offer letter or arising out of, related to, or in any way
connected with, this offer letter, your employment with the Company or any other
relationship between you and the Company (the “Disputes”) will be governed by
Massachusetts law, excluding laws relating to conflicts or choice of law. You
and the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in the Commonwealth of Massachusetts in connection with any
Dispute or any claim related to any Dispute.

 

11.

Other Terms. This offer letter shall not be construed as an agreement, either
express or implied, to employ you for any stated term, and shall in no way alter
the Company’s policy of employment at-will, which means that you have the right
to terminate your employment relationship with the Company at any time for any
reason and the Company has the right to terminate its employment relationship
with you at any time for any reason, with or without cause or notice. Similarly,
nothing in this letter shall be construed as an agreement, either express or
implied, to pay you any compensation or grant you any benefit beyond the end of
your employment with the Company, except as may be required by, and subject to
the conditions set forth in, Section 8. You have the right to consult with
counsel before signing this offer letter.

 

12.

Definitions: The following terms have the meaning set forth below wherever they
are used in this letter:

 

7



--------------------------------------------------------------------------------

LOGO [g875797g32l32.jpg]

 

a. “Accrued Obligations” means: (i) any earned but unpaid base salary as of the
Separation Date, (ii) any accrued, but unused vacation time as of the Separation
Date, (iii) any vested benefits you may have under any employee benefit plan of
the Company as of the Separation Date in accordance with the terms of the
applicable benefit plan, (iv) any unpaid expense reimbursements accrued prior to
the Separation Date for which you have timely submitted appropriate
documentation in accordance with Company policy, and (v) any unpaid but earned
bonus approved by the Board for a fiscal year preceding the year in which your
employment is terminated.

b. “Cause” means (i) your material breach of the Non-Disclosure Agreement,
(ii) your conviction of, or your plea of “guilty” or “no contest” to, a felony
under the laws of the United States or any State, (iii) your gross negligence or
willful misconduct in the performance of your duties, (iv) your continuing
failure to perform assigned duties after receiving written notification of the
failure from the Company, or (v) your failure to cooperate in good faith with a
governmental or internal investigation of the Company or its directors, officers
or employees, if the Company has requested your cooperation; provided, however,
that “Cause” shall not be deemed to have occurred pursuant to subsection (iii),
(iv), or (v) hereof unless you have first received written notice from the
Company specifying in reasonable detail the particulars of such grounds and that
the Company intends to terminate your employment hereunder for such grounds, and
you have failed to cure such grounds to the Company’s satisfaction within a
period of thirty (30) days from the date of such notice.

c. “Change in Control” means the occurrence of any one or more of the following
events, in each case only to the extent that such event also constitutes a
“change in ownership” of the Company or a “change in the ownership of a
substantial part of the Company’s assets” for the purposes of Section 409A:
(i) the consummation of a merger or consolidation of the Company with any other
entity, other than a merger or consolidation in which voting securities of the
Company outstanding immediately prior thereto continue to represent more than
fifty percent (50%) percent of the total voting power entitled to vote generally
in the election of directors: (A) the surviving or resulting corporation; or
(B) if the surviving or resulting corporation is a wholly owned subsidiary of
another corporation immediately following such merger or consolidation, the
parent corporation of such surviving or resulting corporation immediately after
such merger or consolidation; (ii) the acquisition by an individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act)
(a “Person”) of beneficial ownership of any capital stock of the Company if,
after such acquisition, such Person beneficially owns (within the meaning of
Rule 13d-3 under the Exchange Act) more than 50% of the total voting power of
the then-outstanding securities of the Company entitled to vote generally in the
election of directors; provided, however, that for purposes of this subsection
(ii), the following acquisitions shall not constitute a Change in Control:
(A) any acquisition directly from the Company or (B) any acquisition by any
corporation pursuant to a merger or consolidation which falls within the
exception provided in subsection (i) above; or (iii) the sale, transfer or
exclusive license of all or substantially all of the assets of the Company.

d. “Involuntary Termination” means either (i) your Termination Without Cause, or
(ii) your Resignation for Good Reason.

 

8



--------------------------------------------------------------------------------

LOGO [g875797g32l32.jpg]

 

e. “Resignation for Good Reason” means a Separation as a result of your
resignation within three (3) months after one of the following conditions has
come into existence without your consent: (i) a reduction in your base salary by
more than 10% (unless such reduction is part of a broad-based salary reduction
program at the Company); (ii) a material diminution of your authority, duties or
responsibilities; or (iii) a relocation of your principal workplace by more than
forty (40) miles.

A Resignation for Good Reason will not be deemed to have occurred unless you
give the Company written notice of the condition within thirty (30) days after
the condition comes into existence and the Company fails to remedy the condition
within thirty (30) days after receiving your written notice.

f. “Separation” means a “separation from service,” as defined in the regulations
under Section 409A.

g. “Termination Without Cause” means a Separation as a result of a termination
of your employment by the Company without Cause, provided you are willing and
able to continue performing services within the meaning of Treasury Regulation
1.409A-1(n)(1).

 

13.

General Provisions

A. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement shall remain be valid and
enforceable to the fullest extent permitted under applicable law.

B. Jurisdiction. You and the Company hereby agree that the state and federal
courts in the Commonwealth of Massachusetts shall have the exclusive
jurisdiction to consider any matters related to this Agreement, including
without limitation any claim of a violation of this Agreement. With respect to
any such court action, you submit to the jurisdiction of such courts and you
acknowledge that venue in such courts is proper.

C. Governing Law; Interpretation. This Agreement shall be interpreted and
enforced under the laws of the Commonwealth of Massachusetts, without regard to
conflict of law principles. In the event of any dispute, this Agreement is
intended by the parties to be construed as a whole, to be interpreted in
accordance with its fair meaning, and not to be construed strictly for or
against either you or the Company or the “drafter” of all or any portion of this
Agreement.

D. Entire Agreement. This Agreement shall be effective as of the date first set
forth above. This Agreement constitutes the entire agreement between you and the
Company with respect to the subject matter herein. This Agreement supersedes any
previous agreements or understandings between you and the Company with respect
to the subject matter herein, except for the Non-Disclosure Agreement, which
remain in full force and effect.

We are excited about welcoming you to the Generation Bio team. We are eager to
add your talent and energy to building a company capable of transforming
patients’ lives around the world. This offer is valid for five business days
from the date of this letter; we look forward to receiving a response from you
acknowledging, by signing below, that you have accepted this offer of
employment.

 

9



--------------------------------------------------------------------------------

LOGO [g875797g32l32.jpg]

 

Very truly yours,

Generation Bio Co.

By:   /s/ Geoff McDonough

Name:  

Geoff McDonough

Title:  

Chief Executive Officer

I have read and accept this employment offer

 

/s/ Matthew Norkunas

Signature

Name: Matthew Norkunas

Dated: July 6, 2020

 

10